DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on December 8, 2021 has been acknowledged.  Claims 16-20 have been canceled.  Claims 21-25 have been added.  Therefore, claims 1-15, and 21-25 are pending.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15, 21, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tidwell (US 10,159,823).
	Regarding claim 1, Tidwell teaches a gel application system comprising: a volume (20, Fig 1 which also applies to embodiment of Fig 9-10) of ultrasound gel (36; Col 3, Ln 42) configured to allow transmission of ultrasound energy waves to pass 
Tidwell further teaches in claim 2 wherein the membrane comprises a film that encompasses an entirety of the volume of the ultrasound gel (Col 3, Ln 11-15); in claim 3 wherein the film is made from a pliable material that allows the ultrasound gel to be depressed when force is applied onto the membrane (Col 3, Ln 11 & 33-35); in claim 4 further comprising an adhesive layer on a surface of the film that releasably affixes the gel application system to a subject (Col 5, Ln 11-12); in claim 5 wherein the membrane comprises a barrier (14, Fig 9-10) surrounding a perimeter of the volume of the ultrasound gel; in claim 21 wherein the applicator comprises a channel (48, Fig 9-10) through which the ultrasound gel flows in a direction from inside of the container to the applicator; and in claim 24 wherein the applicator is physically separated from the ultrasound gel via a seal (14); and the seal is between the applicator and the ultrasound gel when the ultrasound gel is entirely stored in the container (as shown in Fig 9-10). 
Regarding claim 11, Tidwell teaches a method of making a gel application system comprising: providing a volume (20, Fig 1 which also applies to embodiment of Fig 9-10) of ultrasound gel (36; Col 3, Ln 42) configured to allow transmission of ultrasound energy waves to pass therethrough; encompassing at least a portion of the volume of the ultrasound gel in a membrane that forms a container (Col 3, Ln 11 & 33-35); and providing an applicator (44), wherein the applicator is physically separated 
Tidwell further teaches in claim 12 wherein the membrane comprises a film that encompasses an entirety of the volume of the ultrasound gel (Col 3, Ln 11-15); in claim 13 wherein the film is made from a pliable material that allows the ultrasound gel to be depressed when force is applied onto the membrane (Col 3, Ln 11 & 33-35); in claim 14 further comprising an adhesive layer on a surface of the film that releasably affixes the gel application system to a subject (Col 5, Ln 11-12); and in claim 15 wherein the membrane comprises a barrier (14, Fig 9-10) surrounding a perimeter of the volume of the ultrasound gel.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell, in view of Lewis et al (US 2013/0144193), hereinafter Lewis.
 	Regarding claims 6-10, Tidwell is silent regarding an adhesive layer on a surface of the barrier, wherein the barrier has an annular shape, made from a rigid material, and comprising one or two covers.  
	Attention is directed to Lewis that teaches in claim 6 an adhesive layer on a surface of the barrier that releasably affixes the gel application system to a subject (¶ [54], ¶[63]); in claim 7 wherein the barrier has an annular shape (as shown in Fig 3, 5, 7-8); and in claim 8 wherein the barrier is made from a rigid material (¶ [59], ¶[61]; therefore rigid); in claim 9 at least one cover (5, Fig 3 or 28, Fig 7) releasably attached over the volume of the ultrasound gel and the barrier, wherein the volume of ultrasound gel is retained between the at least one cover and the barrier (as shown in Fig 3); and in claim 10 wherein the at least one cover comprises two covers and each of the covers is releasably attached to opposite sides of the barrier (28, Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an adhesive layer on a surface of the barrier, make the barrier circular shaped and out of rigid material and add one or two covers to the barrier, in view of Lewis' teaching.  Additional barrier and covers provide extra sanitation for the device.  Rigid and circular barriers provide protection for the gel until use.  
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell, in view of Slokovic et al (US 2012/0217177), hereinafter Slokovic.
 	Regarding claims 22-25, Tidwell further teaches in claim 25 wherein the seal is configured to be opened via tearing (Col 5, Ln 8-20; therefore tearing due to pressure).  Tidwell is silent regarding wherein the applicator comprises a plurality of bristles, and wherein the plurality of bristles are arranged in a circular arrangement.
	Attention is directed to Slokovic that teaches in claim 22 wherein the applicator comprises a plurality of bristles (Fig 4E); and in claim 23 wherein the plurality of bristles are arranged in a circular arrangement (Fig 4H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an applicator of bristles arranged in a circular arrangement, in view of Slokovic's teaching.  Bristled applicators and bristles arranged in a circular manner are often used as applicators.


Response to Arguments
Applicant's arguments filed on December 8, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the amended claims are now allowable.  See remarks section.  Nevertheless, applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754